Theodore J. Piteo, OSB #090311
Michael D. O’Brien & Associates, P.C.
12909 SW 68th Pkwy, Suite 160
Portland, OR 97223
(503) 786-3800
Ted@pdxlegal.com

Of Attorneys for Blair B. Woodfield, Debtor.



               IN THE BANKRUPTCY COURT OF THE UNITED STATES

                              FOR THE DISTRICT OF OREGON

In re:                                       )       Case No. 18-32028
                                             )
Blair B. Woodfield,                          )
                                             )
         Debtor.                             )
                                             )       Adversary No. 18-03120-tmb
Parley Pearce,                               )
                 Plaintiff,                  )       DEFENDANT RESPONSE IN
                                             )       OPPOSITION TO PLAINTIFF
                                             )       MOTION FOR SUMMARY
         vs.                                 )       JUDGMENT
                                             )
                                             )       REQUEST FOR HEARING
Blair B. Woodfield,                          )
                                             )
                 Defendant.                  )
         vs.

HIPO, LLC; George Colwell; Mark
Hettervig; and Hettervig Acquisitions,
LLC,

Third Party Defendants.




         By and through his attorney, Theodore J. Piteo, Defendant Blair Woodfield

(hereafter “Debtor” or “Defendant”) says the following in opposition to Plaintiff’s



Page 1 of 8 – DEFENDANT RESPONSE IN OPPOSITION TO PLAINTIFF MOTION FOR SUMMARY
JUDGMENT

                     Case 18-03120-tmb      Doc 23     Filed 02/11/19
Motion for Partial Summary Judgment and as supported by the concurrently filed

declaration of Blair Woodfield and in conjunction with Defendant’s previously filed

Response and Counterclaims to this Adversary Proceeding.

                                      I. Introduction

   Defendant Blair Woodfield is the 50% owner of membership interests in certain

LLCs in Pendleton, Oregon responsible for operating Hamley’s Steakhouse and

Hamley’s Western store (the Hamley’s Assets). The other 50% owner of these

membership interests is Plaintiff, Parley Pearce. Defendant’s answer to the Plaintiff’s

complaint to determine rights and interests in the Management of the Hamley’s Assets

asserted numerous bad faith actions Plaintiff undertook in relation to Defendant. See E-

Doc #10. The day to day operations of the Hamley’s Assets are delegated to a manager

named Jan MacGregor pursuant to the LLC Operating Agreements. Plaintiff and

Defendant perform very limited activities in running the Hamley’s Assets. Finally,

Defendant believes that the LLC Operating Agreements may not be considered executory

contracts under the Bankruptcy Code and the provisions of 11 U.S.C. § 365 do not apply.

                                          II. Legal

       Summary Judgment is appropriate when the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter

of law. Fed. R. Civ. P. 56(a). See Also Celotex Corp. v. Catrett, 477 U.S. 317, 322

(1986). The evidence must be viewed in the light most favorable to the nonmoving party.

In re Caneva, 550 F.3d 755, 760 (9th Cir 2008). The movant bears the preliminary burden

to demonstrate absence of any genuine material fact and that the movant is entitled to

judgment as a matter of law. Id at 761. Once the moving party meets its burden, the



Page 2 of 8 – DEFENDANT RESPONSE IN OPPOSITION TO PLAINTIFF MOTION FOR SUMMARY
JUDGMENT

                   Case 18-03120-tmb        Doc 23     Filed 02/11/19
nonmoving party bears the burden of persuasion to show that there is a material factual

dispute remaining for trial. Id. FRCP 56 is the applicable standard when evaluating a

Motion for Summary Judgment in a Bankruptcy Contested Matter. See LBR 9013-1(a)

and LBR 7056-1.

   Contractual provisions that purport to change or terminate a parties rights in and to

that contract upon the filing of a bankruptcy are referred to as Ipso Facto clauses. Ipso

Facto clauses are generally not enforceable as against the Estate in possession of the

Debtor’s contractual rights. See 11 U.S.C. § 541(c)(1)(B). A narrow exception to that

broad rule allows parties to an executory contract to enforce some Ipso Facto clauses, in

very limited circumstances. See 11 U.S.C. § 365(e).

   Executory contracts are generally considered to be "A contract under which the

obligation of both the bankrupt and the other party to the contract are so far unperformed

that the failure of either to complete performance would constitute a material breach

excusing the performance of the other." Countryman, Vern, "Executory Contracts in

Bankruptcy: Part I," 57 Minn. L. Rev. 439 (1973). An LLC Operating agreement can be

both executory and non-executory. BMA Ventures v. Prillaman, 2017 WL 354319

(Bankr. C.D. Ill. Jan. 24, 2017). When members have voting rights but otherwise exercise

limited daily control of their entities, those agreements are not executory. In re Alameda

Investments, 2013 WL 3216129 (Bankr. C.D. Cal. June 25, 2013), aff'd 2014 WL 868605

(9th Cir. B.A.P. Mar. 05, 2014);

   When state law prohibits assumption of contracts, the bankruptcy code will enforce

that prohibition pursuant to 11 U.S.C. § 365(c)(1). Milford Power Co., LLC v. PDC

Milford Power, LLC, 866 A.2d 738 (Del. 2004). The state law must be unequivocal in its



Page 3 of 8 – DEFENDANT RESPONSE IN OPPOSITION TO PLAINTIFF MOTION FOR SUMMARY
JUDGMENT

                   Case 18-03120-tmb         Doc 23     Filed 02/11/19
prohibition on assignment to prohibit assignment of management duties pursuant to 11

U.S.C. § 365(c)(1). In re Allentown Ambassadors, 362 B.R. 422, (Bankr. E.D. Pa. 2007).

Oregon law, like North Carolina law, allows for assignability in whole or in part of

membership interests in LLCs. See ORS 63.249. Determinations as to the nature of an

executory contract as a personal services contract requires fact finding. In re

Headquarters Dodge, Inc., 13 F.3d 674, 684(3rd Cir. 1993); See Also In re Allentown

Ambassadors at 457. To make a determination under 11 U.S.C. § 365(e)(2), a court must

examine a factual record regarding the relationship of the parties, the operation of the

executory contract, and the likelihood that the contract may or may not be assumable in

addition to other factors. In re Allentown Ambassadors at 455.



                                         III. Analysis

       A. The Oregon LLC Statutes Do Not Prohibit Assignment of Management

                                     Duties Under 365(c)(1)

   The Allentown Ambassador Court, in reviewing the nature of North Carolina’s LLC

statutes and its balance within the bankruptcy code, determined that when state statute

allows assignment of LLC membership interests in whole or in part, 11 U.S.C. §

365(c)(1) does not operate to divest a debtor in possession or trustee from the right to

assume LLC managerial duties. Id. The North Carolina LLC statute is substantially

similar to the Oregon LLC statutes. See generally the NCLLCA at N.C.G.S.A. § 57C.

Unlike the absolute prohibition on transfer of Intellectual Property Licenses without an

owner’s consent, these LLC statutes do not have an absolute prohibition on assignment of

LLC interests without the consent of other members. See In re Alltech Plastics, Inc., 71



Page 4 of 8 – DEFENDANT RESPONSE IN OPPOSITION TO PLAINTIFF MOTION FOR SUMMARY
JUDGMENT

                   Case 18-03120-tmb         Doc 23      Filed 02/11/19
B.R. 686, 689 (W.D. Tenn. 1987). Therefore this Court should find that the Plaintiff has

not identified any applicable law that prohibits the assignment of duties under the

Hamley’s Asset LLC Operating Agreements.



         B. The Hamley’s LLC Operating Agreements are not Personal Service

              Contracts Subject to Easy Determination in Summary Judgment

                                           Proceedings


   The court must balance the needs of unassigned LLC Membership interests with the

ability of an assignee to perform any duties called for under an LLC Operating

Agreement and ask whether the nature of those duties is so personal in nature as not to be

assignable. In performing this task, the Allentown Ambassadors Court determined that

Summary Judgment was not the best place to make this determination when viewing

allegations in a light most favorable to the non-moving party. In re Allentown

Ambassadors at 457. The Court specifically looked to a number of factors: a) the nature

of day to day management of operations being assigned to a non-LLC interest owner; b)

The relative level of operations conducted by the LLC interest holders vs those

undertaken by non-LLC interest holders; and c) the degree of personal trust and

confidence needed between the members to operate the LLC; Id at 456. The court also

examined prior court analysis of clear cut cases of personal services contracts, such as for

opera singers, painters, authors, or football players, and found those clearly

distinguishable. Id.

   In the case at bar, the Defendant does not personally manage any part of the Hamley’s

Assets on a daily basis. Defendant works with a manager hired for that particular purpose


Page 5 of 8 – DEFENDANT RESPONSE IN OPPOSITION TO PLAINTIFF MOTION FOR SUMMARY
JUDGMENT

                       Case 18-03120-tmb     Doc 23     Filed 02/11/19
pursuant to the LLC Operating Agreement. The Defendant is not a Beard award winning

chef. The Defendant is not a world class magician or entertainer and Defendant’s singing

likely would not be compared to Pavarotti. Plaintiff is not a retail store guru, celebrity

personality, or artist. In short, the parties do not have specialized and personalized skills

that require their specific performance to operate the Hamley’s Assets. Further, the

owners generally perform substantially less work to manage the operations of the LLCs

than their employees and store managers. For these reasons, the Court should deny

Plaintiffs Motion for Partial Summary Judgment and allow the record to develop further

than the initial pleading stage before making a decision regarding the application of Ipso

Facto clauses.

      C. Defendant’s Unclean Hands and Good Faith and Fair Dealing Claims are

                                            Meritorious

   The Milford Power Court recognized that in certain circumstances, the bad faith

actions and ministrations of a party to an LLC Agreement can give rise to an equitable

unclean hands argument or a breach of good faith and fair dealing argument that would

prohibit a court from allowing enforcement of ipso facto clauses to deprive an innocent

party of their rights. Milford Power Co., LLC at 746. The equitable defenses of bad faith

and unclean hands must have facts that relate to the filing of the debtor’s bankruptcy for a

court to prohibit application of Ipso Facto clauses. Id at 747.

   In considering the Plaintiff’s Motion for Summary Judgment, this court must construe

all well pled factual assertions in the favor of the non-moving party. In so pleading,

Defendant has asserted multiple instances of bad faith and manipulation by Plaintiff of

the Defendants rights in the Hamley’s Assets. Defendant has linked these various actions



Page 6 of 8 – DEFENDANT RESPONSE IN OPPOSITION TO PLAINTIFF MOTION FOR SUMMARY
JUDGMENT

                    Case 18-03120-tmb         Doc 23     Filed 02/11/19
directly to the necessity of the filing of Defendant’s bankruptcy case. Defendant believes

these facts, construed favorably for the non-moving party, prevents the court from

enforcing Plaintiff’s requested Ipso Facto clauses and therefore urges the Court to Deny

Plaintiff’s Motion for Partial Summary Judgment.

                                       IV. Conclusion

   For the reasons stated above, material factual issues remains outstanding and this

Court should deny Plaintiff’s Motion for Partial Summary Judgment and allow a hearing

to be set where factual evidence can create a record for decision.



DATED this 9th day of February, 2019.



                                              ___/s/ Theodore J. Piteo____
                                              Theodore J. Piteo, OSB# 090311
                                              Michael D. O’Brien & Associates, P.C.
                                              Of Attorneys for Debtor




Page 7 of 8 – DEFENDANT RESPONSE IN OPPOSITION TO PLAINTIFF MOTION FOR SUMMARY
JUDGMENT

                   Case 18-03120-tmb         Doc 23     Filed 02/11/19
                             CERTIFICATE OF SERVICE

I hereby certify that on February 11, 2019, I served the foregoing RESPONSE IN

OPPOSITION TO PLAINTIFF MOTION FOR SUMMARY JUDGMENT and

DECLARATION OF WOODFILED on the following parties by email:

Debtor

I further certify that the following person(s) will be served electronically when the

foregoing document is filed with the court:

ELEANOR A. DUBAY on behalf of Creditor Banner Bank
edubay@tomasilegal.com, jramig@tomasilegal.com

SARAH FLYNN on behalf of U.S. Trustee US Trustee, Portland
sarah.flynn@usdoj.gov

THEODORE J PITEO on behalf of Debtor Blair B. Woodfield
ted@pdxlegal.com, enc@pdxlegal.com;hugo@pdxlegal.com;lauren@pdxlegal.com

THEODORE J PITEO on behalf of Defendant Blair B. Woodfield
ted@pdxlegal.com, enc@pdxlegal.com;hugo@pdxlegal.com;lauren@pdxlegal.com

TIMOTHY A SOLOMON on behalf of Creditor Parley A. Pearce
tsolomon@llg-llc.com, justin-leonard-leonard-law-group-llc-5265@ecf.pacerpro.com

TIMOTHY A SOLOMON on behalf of Plaintiff Parley Pearce
tsolomon@llg-llc.com, justin-leonard-leonard-law-group-llc-5265@ecf.pacerpro.com

US Trustee, Portland
USTPRegion18.PL.ECF@usdoj.gov

BRITTA E WARREN on behalf of Creditor HIPO, LLC
bew@bhlaw.com, hkt@bhlaw.com



                                                       ___/s/ Theodore J. Piteo____
                                                       Theodore J. Piteo, OSB# 090311
                                                       Of Attorneys for Debtor




Page 8 of 8 – DEFENDANT RESPONSE IN OPPOSITION TO PLAINTIFF MOTION FOR SUMMARY
JUDGMENT

                   Case 18-03120-tmb          Doc 23     Filed 02/11/19
Theodore J. Piteo, OSB #090311
Michael D. O’Brien & Associates, P.C.
12909 SW 68th Pkwy, Suite 160
Portland, OR 97223
(503) 786-3800
Ted@pdxlegal.com

Of Attorneys for Blair B. Woodfield, Debtor.



               IN THE BANKRUPTCY COURT OF THE UNITED STATES

                              FOR THE DISTRICT OF OREGON

In re:                                       )       Case No. 18-32028
                                             )
Blair B. Woodfield,                          )
                                             )
         Debtor.                             )
                                             )       Adversary No. 18-03120-tmb
Parley Pearce,                               )
                 Plaintiff,                  )       WOODFIELD DECLARATION IN
                                             )       OPPOSITION TO PLAINTIFF
                                             )       MOTION FOR SUMMARY
         vs.                                 )       JUDGMENT
                                             )
                                             )
Blair B. Woodfield,                          )
                                             )
                 Defendant.                  )
         vs.

HIPO, LLC; George Colwell; Mark
Hettervig; and Hettervig Acquisitions,
LLC,

Third Party Defendants.




I, Blair B. Woodfield, being first duly sworn, depose and say under penalty of perjury the

following in Opposition to Plaintiff’s Motion for Summary Judgment:



Page 1 of 3 – WOODFIELD DECLARATION IN OPPOSITION TO PLAINTIFF MOTION FOR
SUMMARY JUDGMENT

                     Case 18-03120-tmb      Doc 23     Filed 02/11/19
   1) I am over the age of 18, I am a Defendant in the above captioned matter, and I

      have personal knowledge of the facts testified to below.



   2) I am the 50% owner of several LLC membership interests which control and

      operate the Hamley’s Steak House and Hamley’s Western Store in Pendleton,

      OR. The other 50% owner is Parley Pearce.




   3) All of the affirmative defenses I made in my response to this adversary

      proceeding and counterclaims thereto are true and accurate to the best of my

      knowledge. These facts include good faith and fair dealing and unclean hands

      allegations regarding the activities of my business partner Parley Pearce in

      relation to the LLC Operating agreements and my requirement to file this

      bankruptcy proceeding.



   4) The day to day operations of the Hamley’s businesses are handled by Jan

      MacGregor and Store Managers. Those duties include hiring and firing

      employees, business operations, paying invoices, managing daily event bookings,

      purchasing supplies and items and handling coordination with tax professionals.

   5) I personally handle very limited decisions regarding the day to day business

      operations, as does my business partner. We hired Jan MacGregor other managers

      to undertake many of those duties for us.




Page 2 of 3 – WOODFIELD DECLARATION IN OPPOSITION TO PLAINTIFF MOTION FOR
SUMMARY JUDGMENT

                  Case 18-03120-tmb        Doc 23     Filed 02/11/19
   6) I would be willing to accept performance from an assignee of Parley Pearce’s

      membership interests in the Hamley’s LLCs. I do not consider Parley Pearce to

      provide unique, personal services to the LLCs.



DATED this 11th day of February 2019.



                                           ___/s/ Blair Woodfield____
                                           Blair Woodfield




Page 3 of 3 – WOODFIELD DECLARATION IN OPPOSITION TO PLAINTIFF MOTION FOR
SUMMARY JUDGMENT

                  Case 18-03120-tmb       Doc 23       Filed 02/11/19
